DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements submitted on 11/23/2020 and 12/10/2020 have been considered and made of record by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,848,233. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,848,233 anticipates all the subject matters claimed in claim 1 of the instant application.

Instant Application
10,848,233
1. A method for wireless communication, comprising: identifying a number of space-time-streams for transmission of null data packet (NDP) information in a set of tones, the NDP information comprising a long training field (LTF) section that comprises orthogonal frequency division multiplexing (OFDM) symbols; determining that the number of space-time-streams is greater than a threshold number of streams; transmitting a first subset of the NDP information corresponding to a first subset of antennas, wherein a number of the first subset of antennas is less than or equal to the threshold number of streams; and transmitting a second subset of the NDP information corresponding to a second subset of antennas, wherein a number of the second subset of antennas is less than or equal to the threshold number of streams.
1. A method for wireless communication, comprising: identifying a number of space-time-streams for transmission of null data packet (NDP) information to a station (STA) in a set of tones, the NDP information comprising a long training field (LTF) section that comprises orthogonal frequency division multiplexing (OFDM) symbols, the NDP information corresponding to a superset of antennas comprising a first subset of antennas and a second subset of antennas; determining that the number of space-time-streams is greater than a threshold number of streams, wherein the threshold number of streams is based at least in part on a capability of the STA; transmitting, to the STA, a first subset of the NDP information corresponding to the first subset of antennas, wherein a number of the first subset of antennas is less than or equal to the threshold number of streams; transmitting, to the STA, a second subset of the NDP information corresponding to the second subset of antennas, wherein a number of the second subset of antennas is less than or equal to the threshold number of streams; determining that the number of space-time-streams is less than or equal to an additional threshold number of streams for an additional STA, wherein the additional threshold number of streams is based at least in part on a capability of the additional STA; and transmitting, to the additional STA, the NDP information corresponding to the superset of antennas comprising the first subset of antennas and the second subset of antennas, wherein a number of the superset of antennas is less than or equal to the additional threshold number of streams.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Garrett et al. (hereinafter, referred to as Garrett) (US 2015/0372739), in view of Zhang et al. (hereinafter, referred to as Zhang) (US 2010/0248635).
As to claim 1, Garrett discloses a method for wireless communication (see paragraph 0020 and Fig. 2A), comprising: identifying a number of space-time-streams for transmission of null data packet (NDP) information (see the abstract, and paragraphs 0032, 0035, 0038, and 0044-0045) in a set of tones (see paragraphs 0056 and 0069); determining that the number of space-time-streams is greater than a threshold number of streams (see the abstract and paragraphs 0035 and 0038, where the pre-configured number of transmit spatial streams is interpreted as the threshold number of streams); transmitting a first subset of the NDP information corresponding to a first subset of antennas, wherein a number of the first subset of antennas is less than or equal to the threshold number of streams (see Fig. 2A and paragraphs 0033, 0049, and 0077, see the subset of antennas assigned for transmitting 1st sounding (NDP)); and transmitting a second subset of the NDP information corresponding to a second subset of antennas, wherein a number of the second subset of antennas is less than or equal to the threshold number of streams (see Fig. 2A and paragraphs 0033, 0049, and 0077, see the subset of antennas assigned for transmitting 2nd sounding (NDP)). Garrett discloses all the subject matters claimed in claim 1, except that the NDP information comprising a long training field (LTF) section that comprises orthogonal frequency division multiplexing (OFDM) symbols. Zhang, in the same field of endeavor, discloses a wireless communication system where an access point (AP) or a client perform sounding via transmitting sounding packets (see paragraph 0092). Zhang also discloses that the sounding packets can include NDP based sounding packets (see paragraph 0092). Zhang further discloses that the NDP packets include LTF section (see Fig. 9D and paragraph 0096) that comprise OFDM symbols (see paragraph 0096). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Garrett as suggested by Zhang in order to enable the client device to estimate the channel more accurately.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632